Hardin, P. J.
After a careful perusal of the evidence found in the appeal-
book, we are of the opinion that the findings of fact made by the referee are in accordance with the weight of the evidence; and, while we find some conflict in the evidence, we think we should accept the findings of fact made by the léarned referee. In accepting such findings we follow well-recognized authorities. Roosa v. Smith, 17 Hun, 138; Sinclair v. Tallmadge, 35 Barb. 602; Titus v. Perry, 13 N. Y. St. Rep. 237.
1. In Hay v. Cohoes Co., 2 N. Y. 162, Gardiner, J., in speaking of the rights of adjacent owners, said: “They could not pollute the air upon the plaintiff’s premises.” In Fish v. Dodge, 4 Denio, 316, Bronson, G. J., said:
*40“It is a rule of the common law that a man should so use his own as not to hurt another; and therefore, if one carry on a lawful trade or business in such a manner as to prove a nuisance to his neighbor, he must answer in damages. * * * It is not necessary to a right of action that the owner should have been driven from his dwelling; it is enough that the enjoyment of life and property has been rendered uncomfortable.” In Hutchins v. Smith, 63 Barb. 252, the doctrine of the cases just referred to was stated, and many cases illustrative thereof collated and commented upon. We think the referee, in his findings of fact and conclusions of law, has kept within the doctrine of the cases to which we have adverted.
2. We are also of the opinion that the plaintiff was entitled to maintain an action wherein he should recover the damages sustained, and have an injunction requiring the abatement of the nuisance. In the ’ case last cited it was said, viz.: “There is ample authority to establish the right of a plaintiff to maintain a suit in which he may both recover damages for a nuisance and remove it by the aid of the law;” citing Harrower v. Ritson, 37 Barb. 301; Howard v. Lee, 3 Sandf. 282; Griffith v. McCullum, 46 Barb. 568; Davis v. Lambertson, 56 Barb. 480. In section 1660 of the Code of Civil Procedure it is provided, viz.: “An action for a nuisance may be maintained in any case where such an action might have been maintained under the laws in force immediately before this act takes effect.” And in Adams v. Popham, 76 N. Y. 410, it was held that “ a person erecting or maintaining a common nuisance is liable to an action at the suit of another who has sustained special damage therefrom. ” In section 1661 of the Code of Civil Procedure it is provided, viz.: “A person by whom the nuisance has been erected, and a person to whom the real property has been transferred, may be joined as defendants in such an action.” And in section 1662 it is provided, viz.: “A final judgment in favor of the plaintiff may award him damages, or direct the removal of the nuisance, or both.” Before the adoption of the sections we have just quoted, such actions were maintainable, and there are numerous cases arising since the adoption of the provisions of the Code which we have just cited sustaining actions for a double purpose. Harrison v. Peck, 56 Barb. 252; Hutchins v. Smith, 63 Barb. 252; Beir v. Cooke, 37 Hun, 38; Horton v. Brownsley, 10 N. Y. St. Rep. 800.
3. We think the action was maintainable against both of the defendants, and that the facts found establish a liability of both the defendants for the continuance of the nuisance, and that they were both proper parties for the purpose of awarding damages, and ordering an abatement of the nuisance. In Rosewell v. Prior, 2 Salk. 460, the action was for a continuance of the nuisance. It was held that the landlord and tenant were both liable, and in speaking of the liability of the landlord the court said: “He hath also rent as a consideration for the continuance, and therefore ought to answer the damage it occasions, [citing Smith’s Case, Jones W., 272.] Beceipt of rent is upholding. ” In Fish v. Dodge, 4 Denio, 318, we find nothing inconsistent with what has already been said. It was there remarked that a defendant could not be liable for a wrong which was actually committed by others who were not in his employment, “unless he knew or had reason to believe that he was letting the property for a use which must prove injurious to the plaintiff.” In the case in hand, the defendant Smith knew of the purpose for which the barn was erected, and the purpose for which it was to be used, and the manner in which it was used. Although he was a resident of the city of Brooklyn, he had a summer residence near the village of Cooperstown, which he frequented summers. In his answer served in this action he admitted and stated “that on or about the 1st of April, 1887, the defendant Ellsworth took possession of said premises of this defendant, and has ever since remained in the possession thereof, and now is in the possession of the same, as the tenant of this defendant; that in or about the *41month of April, 1887, the defendant Ellsworth, with the knowledge and consent of this defendant, erected upon said premises a barn, and has used and occupied the same for livery purposes, with the knowledge and consent of this defendant, which barn so erected by said defendant Ellsworth this defendant alleges was so erected at his, said Ellsworth’s, own expense and risk, with the right to remove it from said premises at any time he might wish, or when this defendant should make other disposition of said premises.” Before this action was commenced he was informed of the nuisance, and requested to abate the same, but neglected so to do. Besides, it is apparent from the authorities that where a barn is built in a certain way, and to be used in that way, and would necessarily, under ordinary circumstances, be a nuisance if let to a tenant to use in that way, and such use proves noxious or injurious to adjoining occupants, the owner subjects himself to liability for such injury. It is the duty of the owner to see to it that his premises are not used so as to injure his neighbor. Pickard v. Collins, 23 Barb. 445; Fish v. Dodge, supra; Stone Co. v. Railroad Co., 52 Barb. 390; Irvin v. Wood, 4 Rob. (N. Y.) 138, affirmed 51 N. Y. 224; Hanse v. Cowing, 1 Lans. 288; Beckwith v. Griswold, 29 Barb. 291. The learned counsel for the appellant supposes that Pickard v. Collins aids his position that the defendant Smith was not liable. We think otherwise. In delivering the opinion in that ease the court observed: “If the use in that way would necessarily, under ordinary circumstances, be a nuisance, the proposition is correct; but if it proved a nuisance by reason of water in the cellar, and that was a special, unusual circumstance, the defendant was not liable for the nuisance, unless he knew, or had reason to believe, when he let the barn, that the use of it in the ordinary mode would prove a nuisance.” We see nothing in the case inconsistent with the views already stated.
4. Bor do we think the testimony of Dr. Lathrop, when read in connection with the other evidence found in the appeal-book, required the referee to find otherwise” than appears by his report. Bor do we think Flanagan v. Hollingsworth, 2 How. Pr. (N. S.) 391, affirmed 108 N. Y. 621, 15 N. E. Rep. 74, aids the appellants. That case differed very widely from the one now in hand in its facts. It turned upon the construction of a covenant “not to erect any building for, or to carry on upon certain premises, certain enumerated trades, cow-stables, or hog-pens, or any other dangerous, noxious, unwholesome, or offensive establishment, trade, or calling, or business whatsoever;” and it was held that under the exact language of the covenant a livery stable was not included, and hence the plaintiff was not entitled to an injunction.
5. We have looked at the several requests made to the referee to find certain enumerated facts, and his refusals. In many instances there was a conflict in the evidence bearing upon the requests which were submitted to the referee. In such cases the refusal of the referee to find furnishes no ground for a valid exception. Porter v. Smith, 7 Civ. Proc. R. 195. In other instances it is quite apparent that the findings asked for were not material to the decision of the case, or would not have been beneficial to the defendants. The refusals and exceptions taken thereto furnish no ground for alleging error. Callanan v. Gilman, 107 N. Y. 360, 14 N. E. Rep. 264; Stewart v. Morss, 79 N. Y. 629.
6. We think no error was committed in allowing the plaintiff to read a portion of the defendant Smith’s answer, and refusal to require the plaintiff to read the whole thereof as a condition of reading part in evidence. Parmenter v. Railroad Co., 37 Hun, 354, and cases there cited. However, as at a latter stage of the case the defendant Smith read the whole of his answer in evidence, no further attention need be given to the ruling made by the referee allowing the plaintiff to read a portion of the answer. Transportation Co. v. Hurd, 44 Hun, 17.
*427. An objection was taken to evidence offered to show the condition of the atmosphere in the plaintiff’s dwelling from the time of the erection of the barn down to the time of the trial, and an especial objection was taken to the evidence as to its condition subsequent to the commencement of the action. The referee overruled the objection, and the defendant excepted. We think no error was committed. In Barrick v. Schifferdicker, 1 N. Y. Supp. 21, it was held that, where an action was for both legal and equitable relief, “it was proper for the court to allow a recovery for damages down to the day of the trial.” See, also, Beir v. Cooke, 37 Hun, 38.
8. We think no error was committed in allowing the witness to describe that, after the erection of the barn, there had been a great “congregation of flies about the premises.” It was a legitimate fact to be considered by the referee in connection with the other evidence.
9. Defendant took objections to evidence of the rental value of the premises before the barn was erected, and the rental value after the livery barn was erected. We think the evidence was legitimate, and that the referee committed no error in receiving the same. In Barrick v. Schifferdicker, 1 N. Y. Supp. 21, it was held “that the measure of damages to the rental value of the house was the difference between the rental value when the house was free from the effects of the nuisance and with it during the period of its continuance;" following the case of Francis v. Schoellkopf, 53 N. Y. 152.
10. The plaintiff was allowed to answer a direct question and state that he never said to the defendant Ellsworth, when he was about putting up the barn, “that it was all right.” The defendant Ellsworth had given testimony to that effect in substance. We think it was allowable to put a direct question to the plaintiff to negative what had been testified to by the defendant Ellsworth.
Several other exceptions are referred to by folio in the appellants’ points, but no argument is made in respect to the same. We perhaps would be right in assuming that, as there is no argument or authority produced in regard to such exceptions, they are frivolous. However, we have carefully examined all the exceptions thus loosely and summarily referred to, and are of the opinion that they furnish no ground for interference with the report of the referee. Section 1002, Code Civil Proc. Whether an injunction should be allowed or not in such a case rests in the sound discretion of the court of equity; and in Davis v. Lambertson, 56 Barb. 484, the late Judge Foster observed: “The discretion to be exercised in such cases is not, however, an unregulated discretion, but is to be exercised according to the rules of law applicable to each particular case. ” He then proceeds to comment upon authorities relating to the exercise of such discretion, and to very clearly demonstrate that where the facts are like those found in the ciise before us the discretion should be exercised in favor of the party suffering by the nuisance. We are entirely satisfied with the direction in which the discretion was exercised, and approve of the conclusion of the learned referee in awarding an injunction to abate the nuisance. Judgment affirmed, with costs.
Martin, J., concurs.